DETAILED ACTION
This action is responsive to the following communication: The response filed on 09/11/2020. This action is made Final.

Claims 1-16 and 21 are pending in this case. Claims 1, 11 and 21 are independent. Claims 17-20 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kashi et al. (US 20160179323 A1, cited in previous Office Action), hereinafter Kashi, in view of Garside et al. (US 20090273565 A1, cited in previous Office Action), hereinafter Garside, Dion, Jeff., Creating a Floating HTML Menu Using jQuery and CSS, 27 June 2008 (retrieved from .
 
Regarding Claim 1, Kashi teaches:
A computer-implemented method, comprising: ([0042-0043], see also FIG 14 [0071-0075], see KASHI FIG 3 [0040-0042], illustrated in FIGs 8-13)
effecting, by a processor, display of a chat widget in a viewport of a display screen of an electronic device and on one or more Web pages of a Website associated with an enterprise; (see FIG 8 [0060] showing web page, FIG 9 [0061-0063] widget to connect chat for credit card; FIG 11 [0067] widget to connect chat for account options, [0060] Web browser window 800 is an example of the webpage displayed on customer system 401, [0073] user interface 1402 with display screen, touch screen)
effecting, by the processor, display of a chat window at a first position relative to a Web page of the Website in response to a user selection input corresponding to the chat widget displayed on the Web page, the chat window facilitating a chat interaction between a user and an agent associated with the enterprise, the display of the chat window at the first position configured to retain display of a substantial portion of the Web page to the user; (see FIG 10 [0064-0066] showing chat initiated for credit card at first position determined by user interaction; see FIG 12 [0068] showing second chat initiated at position determined by user interaction)
…

…
preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein preventing… the recalculation prevents flickering of the chat window on the display screen of the electronic device. (see KASHI [0068] If the user were to scroll the webpage up and down, the chat windows may remain nearby their respective locations and may therefore scroll into and out of window 800)

Kashi may not explicitly disclose:
in response to an input indicative of provisioning of a text input from the user, repositioning, by the processor, the chat window to a second position relative to the Web page to display a virtual keyboard at a portion of the Web page comprising the first position;

Also, while Kashi teaches preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein 
preventing, by the processor, coupling of the chat window to a top portion of the virtual keyboard;

Garside teaches:
in response to an input indicative of provisioning of a text input from the user, repositioning, by a processor, a chat window to a second position relative to a Web page to display a virtual keyboard at a portion of the Web page comprising a first position; (see e.g. GARSIDE FIG 5D, 5E, 5F activate input system 402a at top, virtual keyboard slides content down; see [0060-0061], noting that the position of element 402a is not limited to the top but may be along [0058] bottom, left, or right edges as well. Note also that the virtual keyboard may be displayed in [0063] a floating manner, [0064] a docked manner, [0065] an in-place manner or appropriate combinations of these)
preventing, by the processor, coupling of the chat window to a top portion of the virtual keyboard;… wherein preventing the coupling… prevents flickering of the chat window on the display screen of the electronic device. (text input system deploys in a "floating manner." In this manner or mode of operation, the text input system appears and acts as if it is essentially floating on top of all other display portions or panels and/or all other open applications. In at least some examples, in this floating manner, the text input system does not reserve and/or take up space in the open display portion and/or the portion of the display having focus. Also, if desired, when activated in this floating 

Given that Kashi teaches that the user interface comprises components that interact with a user to receive user inputs and to present media and/or information, including a touch screen (Kashi [0073]), and that the chat windows displayed in Kashi are prompting the user to enter text, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touchscreen of Kashi to include a virtual keyboard to input text into the chat windows of Kashi, including in response to an input indicative of provisioning of a text input from the user, repositioning, by the processor, the chat window to a second position relative to the Web page to display a virtual keyboard at a portion of the Web page comprising the first position, and preventing, by the processor, coupling of the chat window to a top portion of the virtual keyboard, wherein preventing the coupling prevents flickering of the chat window on the display screen of the electronic device, as taught by Garside.

One would have been motivated to do so because it makes interaction for text input systems more natural, convenient, and customizable for users (Garside [0045]).

Furthermore, Kashi may not explicitly disclose:

…
subsequent to completion of said scroll movement of the Web page, positioning the chat window at the stored position relative to the viewport of the display screen, wherein positioning the chat window at the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a third position relative to the Web page;

Dion teaches:
effecting, by a processor, display of a window at a first position relative to a Web page of the Website, the display of the window at the first position configured to retain display of a substantial portion of the Web page to a user; (a "floating menu" using HTML, CSS, and jQuery. To reiterate, a floating menu stays visible even if you scroll down a web page. They're animated, so they move up and down as you scroll the browser window up or down. [pg. 2, first paragraph], a menu of three sections positioned in the upper right hand side of the page [pg. 5, Step 3], see also pg. 20 with menu in upper right hand side of page)
in response to an input, repositioning, by the processor, the window to a second position relative to the Web page; (a listener for the "scroll page" window event. A listener is an event handler waiting on standby for a particular window event to happen - 
storing, by said processor, an indication of a position of the window relative to a viewport of a display screen when the chat window is displayed at the second position relative to the Web page; (Since our menu will "float" as the page is scrolled, we need to track its initial position. Instead of hard-coding that into the jQuery, we'll read it's position using the Dimensions jQuery plugin, then use the retrieved value. Lines 01 and 02 define variables "name" and "menuYloc". Line 05 sets the value of "menuYloc". The "name" variable will be used to reference our floating menu. The "menuYloc" variable will contain the original vertical position of our menu... Then the .indexOf() function finds where the "px" in "150px" starts, and the .substring() function ensures we save everything before the "px". The .parseInt() function turns the string "150" into an numeric integer value [pgs. 7-8, Step 6])
in response to a scroll input corresponding to the Web page, causing the window, by the processor, to scroll with the Web page to maintain the window at the second position relative to the Web page during a scroll movement of the Web page that is based on the scroll input; (determine how far the page has scrolled in pixel dimension [pg. 8, Step 7], see pgs. 28-30 wherein the menu scrolls with the web page to maintain the menu at the second position relative to the web page during the scroll movement of the web page based on the scroll input)
subsequent to completion of said scroll movement of the Web page, positioning the window at the stored position relative to the viewport of the display screen, wherein positioning the window at the stored position relative to the viewport of the display 
…
preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein preventing… the recalculation prevents flickering of the chat window on the display screen of the electronic device. (determine how far the page has scrolled in pixel dimension [pg. 8, Step 7], see pgs. 28-30 wherein the menu scrolls with the web page to maintain the menu at the second position relative to the web page during the scroll movement of the web page based on the scroll input; The variable "offset", in Line 07 above, contains the difference between 

Furthermore, while Dion refers to a menu, and may not explicitly disclose a “chat window”, Martin teaches:
effecting, by a processor, display of a chat window at a first position relative to a Web page of the Website, the display of the chat window at the first position configured to retain display of a substantial portion of the Web page to the user; in response to an input, repositioning, by the processor, the chat window to a second position relative to the Web page; storing, by the processor, an indication of a position of the chat window relative to a viewport of a display screen when the chat window is displayed at a second position relative to a Web page; subsequent to completion of a scroll movement of the 

Given that Kashi teaches that chat windows that were present on a previous page persist in the same location on a new page when the user navigates to a new page (Kashi FIG.s 12 and 13, [0069]) and given that Kashi teaches that the collaboration system 101 may maintain a data structure that maps such location identifiers to subject matter displayed on the webpage (Kashi [0037]), and Martin teaches that a message window may be re-positionable, and the position of the message window may be tracked so that the message window can maintain its relative position as the user scrolls, resizes or moves the browser window (Martin [0042]), it would have been obvious to one of ordinary skill in the art before the effective filing date 

One would have been motivated to make such a modification to deal with long web pages and need to scroll to the top for the menu (Dion, [pg. 1, first paragraph]) and to provide one or more preferences to the user for customizing the behavior of messages presented on their particular client (Martin [0043]).

As shown above, Kashi and Dion each, individually teach:
preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein preventing the recalculation prevents flickering of the chat window on the display screen of the electronic device;

preventing, by the processor, coupling of the chat window to a top portion of the virtual keyboard; wherein preventing the coupling… prevents flickering of the chat window on the display screen of the electronic device.

Kilchenko teaches:
preventing, by a processor, coupling of a chat window to a top portion of a virtual keyboard; and (See FIG.s 11 and 12 wherein messaging window 1220 is prevented from being coupled to a top portion of soft keyboard 1210 as there is a gap between messaging window 1220 and soft keyboard 1210; mobile information processing system displaying a web page with a help button 1102. Upon selection of the help button by the user using touch screen, mouse, or other pointing device, a messaging window 1220 is displayed, with an agent named "Michelle" 1222 as shown in FIG. 12... Also shown is a soft keyboard 1210 that is launched automatically with the messaging window 1220. [0120])
preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, (The web page content 1550 can be scrolled up or down or left or right. In this web browser a vertical scroll bar 1520 and horizontal scroll bar 1522 indicates the relative position of the web page content 1550 within the browser window 1502 [0159] wherein messaging window 1220 is web page content that can be scrolled with the Web page)
wherein preventing the coupling and the recalculation prevents flickering of the chat window on the display screen of the electronic device. (See FIG.s 11 and 12 

Thus, given that Kashi, Dion and Martin teach a floating chat window that overlaps the web page that scrolls with the Web page, thus preventing recalculation of the position of the chat window, and Garside teaches a floating virtual keyboard that is not coupled to a chat window, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kashi, Garside Dion and Martin to meet the claim limitations of preventing, by the processor, coupling of the chat window to a top portion of the virtual keyboard; and preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein preventing the coupling and the recalculation prevents flickering of the chat window on the display screen of the electronic device, as taught by Kilchenko.


Regarding Claim 5, the rejection of Claim 1 is incorporated.
Kashi, as modified, teaches:
in response to an input from the user with regard to the chat window, causing, by the processor, a repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user. ([0068] the user may be able to move windows 1001 and 1201 from their default locations over the webpage if the user so chooses.)

Kashi may not explicitly disclose that the input from the user causing repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page is a drag input (emphasis added).

Garside teaches:
in response to a drag input from the user with regard to the window, causing, by the processor, a repositioning of the window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user. ([0052] the user may change the size and/or location of the soft keyboard 410 (or other text input system). For example, in at least some example user interfaces, 

Martin also teaches:
in response to a drag input from the user with regard to the chat window, causing, by the processor, a repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user. (the message window may include one or more of the following attributes: (1) the message window may be re-positionable by the user (e.g., the user may be able to move the message window around within a client area of the browser by drag and drop techniques); [0042])

Given that one of ordinary skill in the art would recognize drag inputs as a typical technique for moving user interface objects to different positions within a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the input from the user with regard to the chat window, causing, by the processor, a repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user of Kashi would be a drag input, as taught by Garside and Marin.



Regarding Claim 6, the rejection of Claim 1 is incorporated.
Kashi teaches:
causing the chat window to collapse to a predetermined minimum size, by the processor, in response to a user input indicative of minimizing a size of the chat window, the chat window in the predetermined minimum size configuring a chat button. (See FIG. 13 communication window 1001 minimized and displayed as a bar [0069] communication window 1001 has been minimized by the user)

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Kashi, as modified, teaches:
wherein the agent is one of a human agent and a virtual agent. ([0032] the user of user system 102 is described as an agent for a business or other entity associated with the displayed webpage, the user of user system 102 may be any other type of user with which a web communication may be established; and [0048] support center 405 may be a virtual center with agent systems 402-404 distributed in multiple locations and accessing Internet 409 on separate links)

Regarding Claim 11, Kashi teaches

The remaining limitations of Claim 11 are substantially the same as those in Claim 1, and are therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 11 is incorporated.
Claim 14 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 11 is incorporated.
Claim 15 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Claims 2-4, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashi, Garside, Dion, Martin and Kilchenko as applied to claims 1, 6, 11 and 15 above, and further in view of Schlumberger et al. (US 20150310377 A1, cited in previous Office Action), hereinafter Schlumberger.

Regarding Claim 2, the rejection of Claim 1 is incorporated.

wherein the first position corresponds to a portion of the Web page that is displayed at a bottom-right corner portion of the viewport at a time when the user selection input is received. (See FIG. 13 of Kashi, chat window 1001 displayed in bottom-right corner of viewport of webpage 800)

Schlumberger teaches:
wherein a first position corresponds to a portion of a Web page that is displayed at a bottom-right corner portion of a viewport at a time when a user selection input is received. (See FIG.s 1-4, session dialog window 220 is displayed in bottom-right corner of viewport of the webpage when customer indicates communication with customer service representative, e.g. [0027], [0035] and [0037)

Given the suggestion of Kashi, and that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first position of the chat window in the combination of Kashi, Garside, Dion, Martin and Kilchenko, corresponds to a portion of the Web page that is displayed at a bottom-right corner portion of the viewport at a time when the user selection input is received, as taught by Schlumberger.



Regarding Claim 3, the rejection of Claim 2 is incorporated.
Kashi may not explicitly disclose:
effecting, by the processor, a dynamic alteration of a size of the chat window to fit completely within the viewport of the display screen subsequent to repositioning of the chat window to the second position.

Garside teaches:
effecting, by the processor, a dynamic alteration of a size of the chat window to fit completely within the viewport of the display screen subsequent to repositioning of the chat window to the second position. (information originally present on the screen when the text input system was launched may be displayed in a smaller size so that all (or substantially all) of the originally displayed data can remain displayed even when the text input system is being utilized. [0064])

Given that Kashi teaches that the user interface comprises components that interact with a user to receive user inputs and to present media and/or information, including a touch screen (Kashi [0073]), and that the chat windows displayed in Kashi are prompting the user to enter text, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

One would have been motivated to do so because it makes interaction for text input systems more natural, convenient, and customizable for users (Garside [0045]).

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Kashi, as modified, teaches:
wherein the electronic device is one of a mobile phone, a Smartphone, a tablet device, and a wearable device. ([0029] User system 101 may be a desktop computer, laptop computer, tablet computer, smartphone, or some other type of computing device that is capable of displaying webpages through a web browsing application or otherwise)

Regarding Claim 8, the rejection of Claim 6 is incorporated.
Kashi may not explicitly disclose:
wherein the chat button is configured to be positioned at the first position subsequent to the collapsing of the chat window to the predetermined minimum size.

Schlumberger teaches:


Given that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion, Martin and Kilchenko, so that the chat button is configured to be positioned at the first position subsequent to the collapsing of the chat window to the predetermined minimum size, as taught by Schlumberger.

One would have been motivated to make such a modification so that the customer may be provided with a significant degree of control over the communication session, (Schlumberger [0045]).

Regarding Claim 9, the rejection of Claim 6 is incorporated.
Kashi may not explicitly disclose:
causing the chat window, by the processor, to regain a maximum size prior to collapsing to the minimum predetermined size subsequent to receiving user input 

Schlumberger teaches:
causing the chat window, by the processor, to regain a maximum size prior to collapsing to the minimum predetermined size subsequent to receiving user input indicative of maximizing a size of the chat window, the user input provided corresponding to the chat button. (See FIG.s 1-4, after minimizing [0027] the customer clicked the video call button 216, as shown at 218, [0028] a session dialog window 220 may appear; see also [0065] the customer may resize, maximize or minimize the frame or window in which the second camera feed is being rendered)
Given that one of ordinary skill in the art would recognize, maximizing, minimizing and restoring windows as basic user interface functionalities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion, Martin and Kilchenko, to include causing the chat window, by the processor, to regain a maximum size prior to collapsing to the minimum predetermined size subsequent to receiving user input indicative of maximizing a size of the chat window, the user input provided corresponding to the chat button, as taught by Schlumberger.



Regarding Claim 12, the rejection of Claim 11 is incorporated.
Claim 12 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 13, the rejection of Claim 12 is incorporated.
Claim 13 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kashi, Garside, Dion, Martin and Kilchenko as applied to claim 6 above, and further in view of Webb (US 20030011639 A1, newly cited), hereinafter Webb.

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Kashi may not explicitly disclose.
wherein the chat button is configured to be positioned at a same location as that of the chat window prior to collapsing to the predetermined minimum size.

Webb teaches:


Given that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion, Martin and Kilchenko, so that the chat button is configured to be positioned at a same location as that of the chat window prior to collapsing to the predetermined minimum size, as taught by Webb.

One would have been motivated to do so because it allows for speedier interaction (Webb [0038]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kashi, Garside, Dion, Martin and Kilchenko as applied to claim 15 above, and further in view of Webb and Schlumberger.

Regarding Claim 16, the rejection of Claim 15 is incorporated.
Kashi may not explicitly disclose:


Webb teaches:
wherein a button is configured to be positioned at one of: a position of the window prior to collapsing to a predetermined minimum size; and. (See FIG.s 3 and 4, [0037]-[0038] dialog window collapsed to a size that exactly encompasses the title and system buttons in the title bar at the same location of the window 300 prior to collapsing)

Given that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion and Martin, so that the chat button is configured to be positioned at a same location as that of the chat window prior to collapsing to the predetermined minimum size, as taught by Webb.

One would have been motivated to do so because it allows for speedier interaction (Webb [0038]).


wherein a chat button is configured to be positioned at one of: a first predetermined position, subsequent to collapsing of the chat window to a predetermined minimum size. (See FIG. 1, session dialog window minimized compared to FIG. 2 in the bottom-right corner, [0045] the customer, according to one embodiment, may be provided with the ability to re-size or minimize the frame or window within which the customer and the customer service representative are communicating; see also FIG.s 3 and 4)

Given that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion, Martin and Kilchenko, so that the chat button is configured to be positioned at the first predetermined position subsequent to the collapsing of the chat window to the predetermined minimum size, as taught by Schlumberger.

One would have been motivated to make such a modification so that the customer may be provided with a significant degree of control over the communication session, (Schlumberger [0045]).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Kashi in view of Dion, Martin and Kilchenko.
Regarding Claim 21, Kashi teaches:
A computer-implemented method, comprising: effecting, by a processor, display of a chat window at a first position relative to a Web page of a Website associated with an enterprise, (see FIG 10 [0064-0066] showing chat initiated for credit card at first position determined by user interaction; see FIG 12 [0068] showing second chat initiated at position determined by user interaction)
the Web page displayed in a viewport of a display screen of an electronic device and the chat window facilitating a chat interaction between a user and an agent associated with the enterprise; (see FIG 8 [0060] showing web page, FIG 9 [0061-0063] widget to connect chat for credit card; FIG 11 [0067] widget to connect chat for account options, [0060] Web browser window 800 is an example of the webpage displayed on customer system 401, [0073] user interface 1402 with display screen, touch screen)
in response to a scroll input directed to the Web page received from the user, causing the chat window, by the processor, to scroll with the Web page to maintain the chat window at the first position relative to the Web page during a scroll movement of the Web page that is based on the scroll input; (see KASHI [0068] If the user were to scroll the webpage up and down, the chat windows may remain nearby their respective locations and may therefore scroll into and out of window 800)
preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein preventing… the recalculation prevents flickering of the chat window on the display screen of the electronic device. (see KASHI [0068] If the user were to scroll the webpage up and down, the chat 

Kashi may not explicitly disclose:
storing, by the processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the first position relative to the Web page;
subsequent to a completion of the scroll movement of the Web page, positioning the chat window at the stored position relative to the viewport of the display screen,
wherein positioning the chat window at the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a second position relative to the Web page;

Dion teaches:
effecting by a processor, display of a window at a first position relative to a Web page of a Website, the Web page displayed in a viewport of a display screen of an electronic device (a "floating menu" using HTML, CSS, and jQuery. To reiterate, a floating menu stays visible even if you scroll down a web page. They're animated, so they move up and down as you scroll the browser window up or down. [pg. 2, first paragraph], a menu of three sections positioned in the upper right hand side of the page [pg. 5, Step 3], see also pg. 20 with menu in upper right hand side of page)
storing, by the processor, an indication of a position of the window relative to the viewport of the display screen when the window is displayed at the first position relative 
in response to a scroll input directed to the Web page received from the user, causing the window, by the processor, to scroll with the Web page to maintain the window at the first position relative to the Web page during a scroll movement of the Web page that is based on the scroll input; (determine how far the page has scrolled in pixel dimension [pg. 8, Step 7], see pgs. 20-23 wherein the menu scrolls with the web page to maintain the menu at the first position relative to the web page during the scroll movement of the web page based on the scroll input)
subsequent to a completion of the scroll movement of the Web page, positioning the window at the stored position relative to the viewport of the display screen, wherein positioning the window at the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a second position relative to the Web page; (The variable "offset", in Line 07 above, contains the difference between the original location of the menu (menuYloc) and the scroll value ($(document).scrollTop()), in pixel measurement…  apply the vertical offset, 
…
preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein preventing… the recalculation prevents flickering of the chat window on the display screen of the electronic device. (determine how far the page has scrolled in pixel dimension [pg. 8, Step 7], see pgs. 20-23 wherein the menu scrolls with the web page to maintain the menu at the first position relative to the web page during the scroll movement of the web page based on the scroll input; The variable "offset", in Line 07 above, contains the difference between the original location of the menu (menuYloc) and the scroll value ($(document).scrollTop()), in pixel measurement…  apply the vertical offset, as calculated, to position the menu and thus making it move..  We've stored the menu name in the variable "name" and can recall it when needed, to use it along with the .animate() function. The animate function 

Furthermore, while Dion refers to a menu, and may not explicitly disclose a “chat window”, Martin teaches:
effecting by a processor, display of a chat window at a first position relative to a Web page of a Website, the Web page displayed in a viewport of a display screen of an electronic device; storing, by the processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the first position relative to the Web page; subsequent to completion of a scroll movement of the Web page, positioning the chat window at the stored position relative to the viewport of the display screen (the client may present the message in an overlapping window (or frame) such as, for example, a pop-up window 300, that is created by the client for that purpose. In a preferred embodiment, this frame is displayed by an application (i.e., the message client system) running on the client separate from a browser application 302 (e.g., Microsoft's Internet Explorer) running on 

Given that Kashi teaches that chat windows that were present on a previous page persist in the same location on a new page when the user navigates to a new page (Kashi FIG.s 12 and 13, [0069]) and given that Kashi teaches that the collaboration system 101 may maintain a data structure that maps such location identifiers to subject matter displayed on the webpage (Kashi [0037]), and Martin teaches that a message window may be re-positionable, and the position of the message window may be tracked so that the message window can maintain its relative position as the user scrolls, resizes or moves the browser window (Martin [0042]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scroll input directed to the Web page received from the user, causing the chat window, by the processor, to scroll with the Web page to maintain the chat window at the first location relative to the Web page during a scroll movement of the Web page that is based on the scroll input of Kashi, to include storing, by the processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the first position relative to 

One would have been motivated to make such a modification to deal with long web pages and need to scroll to the top for the menu (Dion, [pg. 1, first paragraph]) and to provide one or more preferences to the user for customizing the behavior of messages presented on their particular client (Martin [0043]).

As shown above, Kashi and Dion each, individually teach:
preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein preventing the recalculation prevents flickering of the chat window on the display screen of the electronic device;

However, Kashi may not explicitly disclose:
preventing, by the processor, coupling of the chat window to a top portion of a virtual keyboard; and 
wherein preventing the coupling and the recalculation prevents flickering of the chat window on the display screen of the electronic device. (emphasis added)


preventing, by a processor, coupling of a chat window to a top portion of a virtual keyboard; and (See FIG.s 11 and 12 wherein messaging window 1220 is prevented from being coupled to a top portion of soft keyboard 1210 as there is a gap between messaging window 1220 and soft keyboard 1210; mobile information processing system displaying a web page with a help button 1102. Upon selection of the help button by the user using touch screen, mouse, or other pointing device, a messaging window 1220 is displayed, with an agent named "Michelle" 1222 as shown in FIG. 12... Also shown is a soft keyboard 1210 that is launched automatically with the messaging window 1220. [0120])
preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, (The web page content 1550 can be scrolled up or down or left or right. In this web browser a vertical scroll bar 1520 and horizontal scroll bar 1522 indicates the relative position of the web page content 1550 within the browser window 1502 [0159] wherein messaging window 1220 is web page content that can be scrolled with the Web page)
wherein preventing the coupling and the recalculation prevents flickering of the chat window on the display screen of the electronic device. (See FIG.s 11 and 12 wherein messaging window 1220 is prevented from being coupled to a top portion of soft keyboard 1210 as there is a gap between messaging window 1220 and soft keyboard 1210; mobile information processing system displaying a web page with a help button 1102. Upon selection of the help button by the user using touch screen, mouse, or other pointing device, a messaging window 1220 is displayed, with an agent 

Thus, given that Kashi, Dion and Martin teach a floating chat window overlaps the web page that scrolls with the Web page, thus preventing recalculation of the position of the chat window, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kashi, Dion and Martin to meet the claim limitations of preventing, by the processor, coupling of the chat window to a top portion of a virtual keyboard; and preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein preventing the coupling and the recalculation prevents flickering of the chat window on the display screen of the electronic device, as taught by Kilchenko.

One would have been motivated to do make such a modification so that the skin or "look and feel" of the layout of standard and customizable user interface components and any accompanying graphics of the chatbot chat window can be customized (Kilchenko [0064]).
Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
On pages 8-9 of the response and with respect to Claim 1, Applicant submits, “Applicant requests withdrawal of this rejection because neither Kashi, Garside, Dion, Martin, nor any proper combination thereof, describes or suggests "preventing, by the processor, coupling of the chat window to a top portion of a virtual keyboard; and preventing, by the processor, recalculation of the position of the chat window by scrolling the chat window with the Web page, wherein preventing the coupling and the recalculation prevents flickering of the chat window on the display screen of the electronic device" as recited by amended claim 1.” On page 9 of the response, and with respect to Claim 11, Applicant submits, “Claim 11, as amended, includes the features of claim 1, as amended. Accordingly, the 35 U.S.C. § 103 rejection of claims 1, 5, 6-10, 11, and 14-15 over Kashi, in view of Garside, Dion, and Martin should be withdrawn.” Also, on page 10 of the response, and with respect to Claim 21, Applicant submits, “Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kashi in view of Dion and Martin. Claim 21, as amended, includes the features of claim 1, as amended. Accordingly, the 35 U.S.C. § 103 rejection of claim 21 over Kashi in view of Dion and Martin should be withdrawn.” Examiner respectfully disagrees, as detailed below.
On page 8 of the response, Applicant submits “Kashi discloses that if "the user were to scroll the webpage up and down, the chat windows 
Examiner notes that Applicant points to ¶¶ [0047] and [0048] of the instant application for support for the amended limitations. ¶ [0047] states, “Typically, in conventional mechanisms, if the Web page is scrolled when the chat window (and/or virtual keyboard) is in open configuration, a jarring or flicker effect is observed as the Web page script at the back-end recalculates the position of the chat window. The split-second calculation of the chat window subsequent to scrolling of the Web page causes the jarring/flicker effect. The scrolling of the chat window along with Web page precludes the coupling of the chat window to the top of the keyboard or to the bottom-right corner portion of the viewport, thereby avoiding recalculation of the position of the chat window and the associated jarring/flicker effect. The repositioning of the 
As stated by Applicant, Kashi teaches that “the user were to scroll the webpage up and down, the chat windows may remain nearby their respective locations and may therefore scroll into and 
Applicant argues that “a chat window in Kashi could couple to a top portion of a virtual keyboard, and the virtual keyboard could scroll into and out of window 800.” Examiner respectfully disagrees and notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Kashi gives no indication that the chat window would couple to a virtual keyboard, when displayed. Instead, when viewed together with Garside, Dion, Martin and now Kilchenko. It would be more reasonable to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the chat window of Kashi would be implemented as a floating menu/window that would not be coupled to a portion of a virtual keyboard or corner of a viewport, and, as disclosed in Kashi, would scroll with the web page, thus preventing both coupling of the chat window to a top portion of the virtual keyboard and recalculation of 
On page 9 of the response, Applicant submits that Garside, Dion and Martin do not cure the deficiencies of Kashi. Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, as shown in the rejection above, Garside teaches that the virtual keyboard may also be a floating keyboard, which would prevent coupling of the chat window to a top portion of the virtual keyboard, and Dion teaches scrolling of the floating menu with the webpage which would prevent recalculation of the position of the menu, best depicted in the example shown in pgs. 20-34 of Dion, which are reproduced below for convenience with annotations corresponding the claim limitations as provided by the descriptions from pgs. 1-10 of Dion as shown in the rejection above. While Dion discusses the claimed features with respect to a menu, Martin teaches a message window presented an overlapping window (or frame) such as, for example, a pop-up window, that 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.

[AltContent: textbox (Menu at first position relative to webpage. Position of menu relative to the viewport of the display screen is stored when the menu is displayed at the first position relative to the web page)]
    PNG
    media_image1.png
    839
    1429
    media_image1.png
    Greyscale

[AltContent: textbox (Menu maintained at first position relative to the webpage during scrolling.)]
    PNG
    media_image2.png
    836
    1429
    media_image2.png
    Greyscale



[AltContent: textbox (Menu maintained at first position relative to the webpage during scrolling.)]
    PNG
    media_image3.png
    836
    1429
    media_image3.png
    Greyscale

[AltContent: textbox (Menu maintained at first position relative to the webpage during scrolling.)]
    PNG
    media_image4.png
    836
    1429
    media_image4.png
    Greyscale

[AltContent: textbox (Menu maintained at first position relative to the webpage during scrolling.)]
    PNG
    media_image5.png
    836
    1429
    media_image5.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a second position relative to the Web page.)]
    PNG
    media_image6.png
    836
    1429
    media_image6.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a second position relative to the Web page.)]
    PNG
    media_image7.png
    836
    1429
    media_image7.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a second position relative to the Web page.)]
    PNG
    media_image8.png
    836
    1429
    media_image8.png
    Greyscale

[AltContent: textbox (The position of the window relative to the viewport of the display screen is stored when the menu is displayed in the second position relative to the web page. )]
    PNG
    media_image9.png
    836
    1429
    media_image9.png
    Greyscale

[AltContent: textbox (Menu maintained at second position relative to the webpage during scrolling.)]
    PNG
    media_image10.png
    836
    1429
    media_image10.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a third position relative to the Web page.)][AltContent: textbox (Menu maintained at second position relative to the webpage during scrolling.)]
    PNG
    media_image11.png
    836
    1429
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    839
    1429
    media_image12.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a third position relative to the Web page.)]
    PNG
    media_image13.png
    836
    1429
    media_image13.png
    Greyscale



[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a third position relative to the Web page.)]
    PNG
    media_image14.png
    836
    1429
    media_image14.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a third position relative to the Web page.)]
    PNG
    media_image15.png
    836
    1429
    media_image15.png
    Greyscale



On pages 9 and 10 of the response Applicant submits that Claims 11 and 21 recite similar features to claim 1, and is patentable over the cited references for at least the same reasons presented with respect to Claim 1. Examiner respectfully disagrees for at least the reasons set forth above as Claim 11 is substantially the same as Claim 1 and Claim 21 is also substantially the same, but broader in scope that Claim 1.
In regard to the dependent claims, dependent claims 2-10 and 12-16 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion





























A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179